DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3, 9-10 and 15 are objected to because of the following informalities: 
The phrase ”the three alkyl groups” in lines 2-3 of claim 2 and lines 2-3 of claim 9,  should be changed to the phrase “three alkyl groups”.
The phrase “or wherein the polyurethane polymer includes” in lines 3-4 of claim 3, lines 3-4 of claim 10 and line 3 of claim 15 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “multiple types” in claim 5 is a relative phrase which renders the claim indefinite. The phrase “multiple types” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “multiple types” is indefinite in that it is unclear what is meant by “types” for the polymerized polymeric diols.
It is advised deleting the phrase “types of” in line 2 of claim 5 in order to overcome this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/414,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the copending application discloses a flame-resistant print media coating composition, comprising: water; and polyurethane particles including polyurethane polymer with a polyurethane backbone, the polyurethane backbone including urethane linkage groups associated with aliphatic phosphonium salts as well as polymeric portions.
Claim 1 of the copending application does not appear to explicitly disclose the flame-resistant print media coating composition comprising urethane linkage groups coupling polymerized diisocyanates and polymerized polymeric diols and the polyurethane polymer including aliphatic phosphonium salt capping groups.
However, claim 3 of the copending application discloses the flame-resistant print media coating composition comprising polyurethane polymer including aliphatic phosphonium salt capping groups.
Claim 6 of the copending application discloses the flame-resistant print media coating composition comprising the polymeric portion includes a polyether polymer, a polyester polymer, a polycarbonate polymer, or a combination thereof.
Claim 7 of the copending application discloses the flame-resistant print media coating composition comprising the urethane linkages are formed from 2,2,4-trimethylhexane-1,6-diisocyanate, 2,4,4- trimethylhexane-1,6-diisocyanate, hexamethylene diisocyanate, methylene diphenyl diisocyanate, isophorone diisocyanate, 1-Isocyanato-4-[(4- isocyanatocyclohexyl)methyl]cyclohexane, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 3 and 6-7 in order to arrive at the invention of claim 1 of the present application.
Claim 2 of the copending application reads on claim 2 of the present application.
Claim 4 of the copending application reads on claim 3 of the present application.
Claim 6 of the copending application reads on claim 4 of the present application.
Claim 7 of the copending application reads on claim 6 of the present application.
Claim 5 of the copending application reads on claim 7 of the present application.
Regarding claim 8, claim 8 of the copending application discloses a flame-resistant coated print medium, comprising: a print media substrate; and an ink-receiving layer on the print media substrate, the ink-receiving layer including polyurethane particles including polyurethane polymer with a polyurethane backbone, the polyurethane backbone including urethane linkage groups associated with aliphatic phosphonium salts as well as polymeric portions.
Claim 8 of the copending application does not appear to explicitly disclose the flame-resistant coated print media comprising urethane linkage groups coupling polymerized diisocyanates and polymerized polymeric diols and the polyurethane polymer including aliphatic phosphonium salt capping groups.
However, claim 10 of the copending application discloses the flame-resistant coated print media comprising polyurethane polymer including aliphatic phosphonium salt capping groups.
Claim 6 of the copending application discloses the flame-resistant print media coating composition comprising the polymeric portion includes a polyether polymer, a polyester polymer, a polycarbonate polymer, or a combination thereof.
Claim 7 of the copending application discloses the flame-resistant print media coating composition comprising the urethane linkages are formed from 2,2,4-trimethylhexane-1,6-diisocyanate, 2,4,4- trimethylhexane-1,6-diisocyanate, hexamethylene diisocyanate, methylene diphenyl diisocyanate, isophorone diisocyanate, 1-Isocyanato-4-[(4- isocyanatocyclohexyl)methyl]cyclohexane, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to combine claims 6-8 and 10 in order to arrive at the invention of claim 8 of the present application.
Claim 9 of the copending application reads on claim 9 of the present application.
Claim 11 of the copending application reads on claim 10 of the present application.
Claim 6 of the copending application reads on claim 11 of the present application.
Claim 12 of the copending application reads on claim 13 of the present application.
Regarding claim 14, claim 13 of the copending application discloses a method of making a flame-resistant coated print medium, comprising: applying a flame-resistant coating composition as a layer to a print media substrate, the flame-resistant coating composition including: water, and polyurethane particles dispersed in the water, the polyurethane particles including polyurethane polymer with a polyurethane backbone, the polyurethane backbone including urethane linkage groups associated with aliphatic phosphonium salts as well as polymeric portions; and drying the flame-resistant coating composition to remove water therefrom on the print media substrate to leave an ink-receiving layer thereon.
Claim 13 of the copending application does not appear to disclose the method comprising urethane linkage groups coupling polymerized diisocyanates and polymerized polymeric diols and the polyurethane polymer including aliphatic phosphonium salt capping groups.
However, claim 3 of the copending application discloses the flame-resistant print media coating composition comprising polyurethane polymer including aliphatic phosphonium salt capping groups.
Claim 6 of the copending application discloses the flame-resistant print media coating composition comprising the polymeric portion includes a polyether polymer, a polyester polymer, a polycarbonate polymer, or a combination thereof.
Claim 7 of the copending application discloses the flame-resistant print media coating composition comprising the urethane linkages are formed from 2,2,4-trimethylhexane-1,6-diisocyanate, 2,4,4- trimethylhexane-1,6-diisocyanate, hexamethylene diisocyanate, methylene diphenyl diisocyanate, isophorone diisocyanate, 1-Isocyanato-4-[(4- isocyanatocyclohexyl)methyl]cyclohexane, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to combine claims 3, 6-7 and 13 in order to arrive at the invention of claim 14 of the present application.
Claim 15 of the copending application reads on claim 15 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al (WO 2019/105786) in view of Zhou et al (US 2015/0132508).

Regarding claim 1, Bertels discloses an aqueous treatment liquid comprising an aqueous polyurethane resin dispersion (paragraph [0014]) and water (paragraph [0056]); wherein the aqueous polyurethane resin dispersion comprises a tertiary amino group or quaternary N-atom, a polyalkylene oxide and a polyester (paragraph [0018]); wherein the polyalkylene oxide is present in a side chain of a polyester urethane backbone (paragraph [0018]), wherein the polyester urethane is obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate (paragraph [0018]).
The aqueous polyurethane resin dispersion reads on the claimed polyurethane particles dispersed in the water. The aqueous polyurethane resin dispersion having polyester urethane backbone reads on the claimed polyurethane particles including a polyurethane polymer having a polyurethane backbone. The polyester urethane obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate reads on the claimed urethane linkage groups coupling polymerized diisocyanates and polymerized polymeric diols along the polyurethane backbone.

Bertels does not appear to explicitly disclose the aqueous treatment liquid comprising the polyurethane polymer including aliphatic phosphonium salt capping groups.

However, Zhou discloses an ink receiving layer coating composition comprising a liquid carrier comprising water (paragraphs [0030] and [0033]) and a film-forming polymer comprising a film-forming polymer comprising a polyurethane latex grafted with a phosphorus-containing side chain (paragraph [0030]); wherein polymeric latexes are pre-treated with a mixture of ammonium bromide diammonium phosphate and polyacrylic (paragraph [0030]) and a phosphorus-containing compound of an organophosphonate (paragraph [0012]).
The phosphorus-containing compound of an organophosphonate reads on the claimed aliphatic phosphonium salt capping groups.
Zhou does not appear to explicitly disclose the ink receiving layer coating composition comprising the phosphorus-containing side chain being a phosphorus-containing compound of an organophosphonate.
However, it would have been obvious to combine the embodiments of paragraph [0012] for the flame retardant substance of a phosphorus-containing compound of an organophosphonate and paragraph [0030] for the polyurethane latex grafted with a phosphorus-containing side chain in order to provide a polyurethane latex grafted with phosphorus-containing compound of an organophosphonate in the ink receiving layer coating composition because doing so would provide the desired flame retardance properties for the ink receiving layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Bertels and Zhou before him or her, to modify the aqueous treatment liquid of Bertels to include the organophosphate group of Zhou on the aqueous polyurethane resin dispersion of Zhou because doing so would provide the desired flame retardance properties for the ink receiving layer.

Regarding claim 2, Bertels does not appear to disclose the aqueous treatment liquid comprising the aliphatic phosphonium salt capping groups including trialkylphosphonium salts with three alkyl groups independently including a C1 to C5 straight or branched carbon chain.

However, Zhou discloses the ink receiving layer coating composition comprising the organophosphate comprising R1, R2 and R3 being C1-C12 straight chain alkyl groups (paragraph [0012]).
The organophosphate comprising R1, R2 and R3 being C1-C12 straight chain alkyl groups reads on the claimed aliphatic phosphonium salts along the polyurethane backbone including trialkylphosphonium salt with three alkyl groups including a C1 to C5 straight carbon chain.

Regarding claim 3, Bertels discloses the aqueous treatment liquid comprising the polyalkylene oxide present in a side chain of a polyester urethane backbone (paragraph [0018]).
The polyalkylene oxide present in a side chain of a polyester urethane backbone reads on the claimed polyalkylene oxide side chain grafted onto the polyurethane backbone.

Regarding claim 4, Bertels discloses the aqueous treatment liquid comprising the polyester urethane is obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate (paragraph [0018]).
The polyester polyol reads on the claimed polymerized polyester diol.

Regarding claim 5, Bertels discloses the aqueous treatment liquid comprising the polyester urethane is obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate (paragraph [0018]) and the polyalkylene oxide present in a side chain of a polyester urethane backbone (paragraph [0018]).
The polyether diol reads on the claimed first polymerized polymeric diol that forms a polymeric binder portion along the polyurethane backbone. The polyester polyol reads on the claimed second polymerized polymeric diol that forms a polyalkylene oxide side chain attached to the polyurethane backbone.

Regarding claim 6, Bertels discloses the aqueous treatment liquid comprising the polyisocyanate compound comprising hexamethylene diisocyanate (paragraph [0040]).

Regarding claim 7, Bertels does not appear to explicitly disclose the aqueous treatment liquid comprising the aqueous polyurethane resin dispersion having a D50 particle size from 20 nm to 1,000 nm and a weight average molecular weight from 5,000 Mw to 50,000 Mw.
However, it would have been obvious to one of ordinary skill in the art to adjust the particle size of the aqueous polyurethane resin dispersion to be a D50 particle size from 20 nm to 1,000 nm and to adjust the molecular weight of the aqueous polyurethane resin dispersion to be a weight average molecular weight from 5,000 Mw to 50,000 Mw because doing so would provide the more particles in the layer and the desired weight leading to increased durability while not using excess material as a means to reduce costs.

Regarding claim 8, Bertels discloses a treated substrate (paragraph [0013]) comprising a substrate (paragraph [0013]), a layer of aqueous treatment liquid coated onto the substrate (paragraph [0072]), wherein the aqueous treatment liquid comprises an aqueous polyurethane resin dispersion (paragraph [0014]) and water (paragraph [0056]); wherein the aqueous polyurethane resin dispersion comprises a tertiary amino group or quaternary N-atom, a polyalkylene oxide and a polyester (paragraph [0018]); wherein the polyalkylene oxide is present in a side chain of a polyester urethane backbone (paragraph [0018]), wherein the polyester urethane is obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate (paragraph [0018]).
The substrate reads on the claimed print media substrate. The layer of aqueous treatment liquid reads on the claimed ink-receiving layer. The aqueous polyurethane resin dispersion reads on the claimed polyurethane particles dispersed in the water. The aqueous polyurethane resin dispersion having polyester urethane backbone reads on the claimed polyurethane particles including a polyurethane polymer having a polyurethane backbone. The polyester urethane obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate reads on the claimed urethane linkage groups coupling polymerized diisocyanates and polymerized polymeric diols along the polyurethane backbone.

Bertels does not appear to explicitly disclose the treated substrate comprising an aqueous treatment liquid comprising the polyurethane polymer including aliphatic phosphonium salt capping groups.

However, Zhou discloses an ink receiving layer coating composition comprising a liquid carrier comprising water (paragraphs [0030] and [0033]) and a film-forming polymer comprising a film-forming polymer comprising a polyurethane latex grafted with a phosphorus-containing side chain (paragraph [0030]); wherein polymeric latexes are pre-treated with a mixture of ammonium bromide diammonium phosphate and polyacrylic (paragraph [0030]) and a phosphorus-containing compound of an organophosphonate (paragraph [0012]).
The phosphorus-containing compound of an organophosphonate reads on the claimed aliphatic phosphonium salt capping groups.
Zhou does not appear to explicitly disclose the ink receiving layer coating composition comprising the phosphorus-containing side chain being a phosphorus-containing compound of an organophosphonate.
However, it would have been obvious to combine the embodiments of paragraph [0012] for the flame retardant substance of a phosphorus-containing compound of an organophosphonate and paragraph [0030] for the polyurethane latex grafted with a phosphorus-containing side chain in order to provide a polyurethane latex grafted with phosphorus-containing compound of an organophosphonate in the ink receiving layer coating composition because doing so would provide the desired flame retardance properties for the ink receiving layer.

Regarding claim 9, Bertels does not appear to disclose the treated substrate comprising the aqueous treatment liquid comprising the aliphatic phosphonium salt capping groups including trialkylphosphonium salts with three alkyl groups independently including a C1 to C5 straight or branched carbon chain.

However, Zhou discloses the ink receiving layer coating composition comprising the organophosphate comprising R1, R2 and R3 being C1-C12 straight chain alkyl groups (paragraph [0012]).
The organophosphate comprising R1, R2 and R3 being C1-C12 straight chain alkyl groups reads on the claimed aliphatic phosphonium salts along the polyurethane backbone including trialkylphosphonium salt with three alkyl groups including a C1 to C5 straight carbon chain.

Regarding claim 10, Bertels discloses the treated substrate comprising the aqueous treatment liquid comprising the polyalkylene oxide present in a side chain of a polyester urethane backbone (paragraph [0018]).
The polyalkylene oxide present in a side chain of a polyester urethane backbone reads on the claimed polyalkylene oxide side chain grafted onto the polyurethane backbone.

Regarding claim 11, Bertels discloses the treated substrate comprising aqueous treatment liquid comprising the polyester urethane is obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate (paragraph [0018]) and the wherein the polyisocyanate comprises hexamethylene diisocyanate (paragraph [0040]).
The polyester polyol reads on the claimed polymerized polyester diol.

Regarding claim 12, Bertels does not appear to explicitly disclose the treated substrate comprising a second polymer resin in addition to the polyurethane particles and wherein the polyurethane particles and second polymer resin are present in the ink-recewviing layer at a weight ratio of 10:1 to 1:2.

However, Zhou discloses a fabric print medium comprising the ink-receiving layer comprising a combination of film-forming polymers comprising polyurethane latex and acrylic polymer (paragraph [0030]).
The acrylic polymer reads on the claimed second polymer resin in addition to the polyurethane particles.
Zhou does not appear to explicitly disclose the fabric print medium comprising the weight ratio of polyurethane resin to acrylic polymer being 10:1 to 1:2.
However, it would have been obvious to one of ordinary skill in the art to adjust the weight ratio of polyurethane resin to acrylic polymer to be 10:1 to 1:2 because doing so would provide the desired binding of components in the ink-receiving layer.

Regarding claim 13, Bertels discloses the treated substrate comprising the substrate comprising textile fabric (paragraph [0074]).

Regarding claim 14, Bertels discloses a method comprising coating an aqueous treatment liquid onto a substrate (paragraph [0072]) and drying the aqueous treatment liquid to form an ink-receiving layer (paragraph [0072]); wherein the aqueous treatment liquid comprises an aqueous polyurethane resin dispersion (paragraph [0014]) and water (paragraph [0056]); wherein the aqueous polyurethane resin dispersion comprises a tertiary amino group or quaternary N-atom, a polyalkylene oxide and a polyester (paragraph [0018]); wherein the polyalkylene oxide is present in a side chain of a polyester urethane backbone (paragraph [0018]), wherein the polyester urethane is obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate (paragraph [0018]).
The aqueous polyurethane resin dispersion reads on the claimed polyurethane particles dispersed in the water. The aqueous polyurethane resin dispersion having polyester urethane backbone reads on the claimed polyurethane particles including a polyurethane polymer having a polyurethane backbone. The polyester urethane obtained by reacting a polyester polyol containing aromatic moieties, a polyether diol, a polyol containing a tertiary amino group or quaternary N-atom and a polyisocyanate reads on the claimed urethane linkage groups coupling polymerized diisocyanates and polymerized polymeric diols along the polyurethane backbone.

Bertels does not appear to explicitly disclose the aqueous treatment liquid comprising the polyurethane polymer including aliphatic phosphonium salt capping groups.

However, Zhou discloses an ink receiving layer coating composition comprising a liquid carrier comprising water (paragraphs [0030] and [0033]) and a film-forming polymer comprising a film-forming polymer comprising a polyurethane latex grafted with a phosphorus-containing side chain (paragraph [0030]); wherein polymeric latexes are pre-treated with a mixture of ammonium bromide diammonium phosphate and polyacrylic (paragraph [0030]) and a phosphorus-containing compound of an organophosphonate (paragraph [0012]).
The phosphorus-containing compound of an organophosphonate reads on the claimed aliphatic phosphonium salt capping groups.
Zhou does not appear to explicitly disclose the ink receiving layer coating composition comprising the phosphorus-containing side chain being a phosphorus-containing compound of an organophosphonate.
However, it would have been obvious to combine the embodiments of paragraph [0012] for the flame retardant substance of a phosphorus-containing compound of an organophosphonate and paragraph [0030] for the polyurethane latex grafted with a phosphorus-containing side chain in order to provide a polyurethane latex grafted with phosphorus-containing compound of an organophosphonate in the ink receiving layer coating composition because doing so would provide the desired flame retardance properties for the ink receiving layer.

Regarding claim 15, Bertels discloses the method comprising the aqueous treatment liquid comprising the polyalkylene oxide present in a side chain of a polyester urethane backbone (paragraph [0018]).
The polyalkylene oxide present in a side chain of a polyester urethane backbone reads on the claimed polyalkylene oxide side chain grafted onto the polyurethane backbone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785